                   Case 2:20-cv-01362-MJP Document 8 Filed 10/30/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                                                   The Honorable Marsha J. Pechman
 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10   NORTHWEST ENVIRONMENTAL
     ADVOCATES,
11

12                           Plaintiff,                No. 2:20-cv-01362-MJP

13            v.                                       DEFENDANT’S MOTION TO
                                                       EXTEND DATE TO RESPOND
14   THE U.S. ENVIRONMENTAL                            TO COMPLAINT AND FILE THE
     PROTECTION AGENCY,                                ADMINISTRATIVE RECORD
15
                              Defendants.              NOTED ON MOTION
16
                                                       CALENDAR: October 30, 2020
17

18           Defendant, the United States Environmental Protection Agency (“EPA”), requests a

19   twenty-one-day extension – from November 25, 2020, to and including December 16, 2020 – of
20   the deadline for filing its response to the Complaint and the administrative record. On October
21
     26 and 27, 2020, undersigned counsel conferred with counsel for Plaintiff, who indicated that
22
     Plaintiff does not oppose this Motion. In support of this Motion, Defendant provides the
23
     following.
24
             Under Federal Rule of Civil Procedure 12(a)(2), Defendant’s answer to the complaint is
25
     due “within 60 days after service on the United States attorney.” Under Local Rule 79, the
26
     Motion to Extend
     2:20-cv-01362                                                                  U.S. Dept. of Justice
                                                                                         P.O. Box 7611
                                                                                 Washington, D.C. 20044
                                                                                          202-598-3141
                Case 2:20-cv-01362-MJP Document 8 Filed 10/30/20 Page 2 of 3



 1   administrative record of any agency proceeding shall be filed at the time of the answer. Under
 2   these rules, the date for filing Defendant’s answer and administrative record also is November
 3
     25, 2020. Given the schedules and caseload of undersigned counsel at the United States
 4
     Department of Justice and the time necessary to coordinate with EPA on the response to the
 5
     Complaint, as well as to assemble and complete review of the documents that comprise the
 6
     administrative record, an extension is warranted here under Local Rule 7(j). Defendant therefore
 7
     requests that the Court grant a twenty-one day extension, to December 16, 2020, of the deadline
 8

 9   to file a response to the Complaint and the administrative record.

10           A proposed form of order is being submitted pursuant to Local Rule 10(e)(7).

11   DATED: October 30, 2020

12                                                        ERIC GRANT
                                                          Deputy Assistant Attorney General
13                                                        Environment & Natural Resources Division
14                                                        United States Department of Justice

15                                                        /s/ Elisabeth H. Carter
                                                          ELISABETH H. CARTER
16                                                        Environmental Defense Section
                                                          P.O. Box 7611
17                                                        Washington, D.C. 20044
                                                          202-598-3141
18
                                                          Elisabeth.carter@usdoj.gov
19
                                                          /s/ Michele L. Walter
20                                                        MICHELE L. WALTER
                                                          Environmental Defense Section
21                                                        999 18th Street, Suite 370 – South Terrace
                                                          Denver, CO 80202
22                                                        303-844-1345
                                                          Michele.walter@usdoj.gov
23

24                                                        BRIAN T. MORAN
                                                          United States Attorney
25
                                                          /s/ Brian Kipnis___________
26
     Motion to Extend
     2:20-cv-01362                                    2                                U.S. Dept. of Justice
                                                                                            P.O. Box 7611
                                                                                    Washington, D.C. 20044
                                                                                             202-598-3141
                Case 2:20-cv-01362-MJP Document 8 Filed 10/30/20 Page 3 of 3



 1                                                       BRIAN KIPNIS
                                                         Assistant United States Attorney
 2                                                          for the Western District of Washington
                                                         5220 United States Courthouse
 3
                                                         700 Stewart Street, Suite 5220
 4                                                       Seattle, WA 98101
                                                         206-553-7970
 5                                                       brian.kipnis@usdoj.gov

 6                                                       Attorneys for Defendants
 7

 8                                     CERTIFICATE OF SERVICE

 9          I hereby certify that on October 30, 2020, I electronically filed the foregoing document with
     the Clerk of the Court using the CM/ECF system, which will send notice of such filing to all
10   counsel of record in this matter.

11

12                                                         s/ Elisabeth H. Carter
13                                                         ELISABETH H. CARTER

14

15

16

17

18

19

20

21

22

23

24

25

26
     Motion to Extend
     2:20-cv-01362                                   3                                 U.S. Dept. of Justice
                                                                                            P.O. Box 7611
                                                                                    Washington, D.C. 20044
                                                                                             202-598-3141
